Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about December 16, 1994, which, in an action to recover for personal injuries caused by a cat scratch, denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
Issues of fact as to whether defendant’s cat had vicious propensities, and defendant’s knowledge thereof, and whether defendant was negligent in the maintenance and supervision of the cat, were raised by evidence of, inter alia, repeated instances of the cat entering plaintiffs apartment from the fire escape by scratching at and tearing a window screen, attacks by the cat on plaintiffs cat, the cat’s hissing and scratching at plaintiff when plaintiff would try to remove it from his apartment, and numerous complaints made to defendant about the behavior of her cat. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.